         Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 1 of 82
                                                                                         000001




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:
                                                  CASE NO. 20-35029
Thomas Calvert Scott and Tammi Lynn
Scott                                             CHAPTER 7
      Debtors

Kevin M. Epstein,
United States Trustee,                            ADV. PROC. NO. 21-03057

         Plaintiff
v.

Thomas Calvert Scott and Tammi Lynn
Scott
      Defendants


                              WITNESS AND EXHIBIT LIST

                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION
 Main Case No: 20-35029                Name of Debtors: Thomas Calvert Scott and
                                       Tammi Lynn Scott
 Adversary No: 21-03057                Style of Adversary: Kevin M. Epstein, United
                                                           States Trustee
                                       v.
                                                           Thomas Calvert Scott &
                                                            Tammi Lynn Scott

 Witnesses: Thomas Scott
            Tammi Scott                           Judge: The Honorable Eduardo V. Rodriguez
            Dina Cline                            Courtroom Deputy: Ana Castro
            Spencer Wright                        Hearing Date: July 14, 2021
            Alicia Barcomb                        Hearing Time: 3:30 p.m.
            Any witness called by any other       Party’s Name: United States Trustee
            Party                                 Attorney’s Name: Alicia Barcomb
                                                  Attorney’s Phone: 713-718-4650
                                                  Nature of Proceeding: Plaintiff’s Motion for
                                                  Default Judgment


                                              1
        Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 2 of 82
                                                                                   000002




                                           EXHIBITS
Ex.                Description                Offered   Objection   Admitted/   Disposition
 #                                                                    Not
                                                                    Admitted
1      Summons Issued on Thomas Calvert
      Scott and Tammi Lynn Scott (ECF # 4,
                        4-1)
2        Summons Execution on Thomas
       Calvert Scott and Tammi Lynn Scott
                    (ECF # 5, 6)
3     Certificate of Service of Order Setting
                Hearing (ECF # 15)
4     Verified Statement for Entry of Default
       and Regarding Defendants’ Military
               Status by A. Barcomb
5      DOD Search on Tammi Lynn Scott,
                 run May 24, 2021
6     DOD Search on Thomas Calvert Scott,
                 run May 24, 2021
7         Transcript of 341 Meeting held
                November 24, 2020
8             Schedule I (ECF # 31)
9       CLEAR Records Search of Thomas
                   Calvert Scott
10     Affidavits by Dina Cline and Spencer
       Wright regarding military service of
               Thomas Calvert Scott
11       USPS Tracking Receipt (# 4979)
12       USPS Tracking Receipt (# 4986)
13     Any exhibit introduced by any other
                       party




                                                2
       Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 3 of 82
                                                                                  000003




SIGNED on July 12, 2021.

                                         Respectfully submitted,

                                         KEVIN M. EPSTEIN
                                         UNITED STATES TRUSTEE
                                         REGION 7, SOUTHERN and WESTERN
                                         DISTRICTS OF TEXAS

                                         By:    /s/ Alicia L. Barcomb
                                                Alicia L. Barcomb
                                         Texas Bar No. 24106276
                                         515 Rusk, Suite 3516
                                         Houston, Texas 77002
                                         (713) 718-4650
                                         (713) 718-4670 Fax


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served upon the
following parties by email or ECF transmission where noted, on July 12, 2021.

                                         /s/Alicia L. Barcomb
                                         Alicia L. Barcomb

DEFENDANTS:
Thomas Calvert Scott                   (Via Email at: tcscott2002@yahoo.com)
Tammi Lynn Scott                       (Via Email at: tammidaniel@ymail.com)
5710 Savanna Pasture Road
Katy, TX 77493


PARTIES IN INTEREST:
Spencer Wright and Dina Cline            (Via E-mail at: bsingh@ts-llp.com)
c/o Brendon Singh
2502 La Branch St.
Houston, TX 77004




                                            3
        B 250A   Case
                  Case21-03057
                       21-03057 Document
                                 Document17
                                          4 Filed in TXSB on 04/20/21
                                                             07/12/21 Page 1
                                                                           4 of 1
                                                                                82
        (8/96)                                                                                             000004


                             United States Bankruptcy Court
                                                         Texas
                                   Southern District Of_______________
                             _______________
        In re      Thomas Calvert Scott and Tammi Lynn Scott
                 _______________________________________________,        )
                                      Debtor                             )                   20-35029
                                                                                   Case No. ____________
                                                                         )
                                                                         )                   7
                                                                                   Chapter _____________
                   U.S. Trustee, Region 7, Kevin M. Epstein
                 _______________________________________________,        )
                                      Plaintiff                          )
                                                                         )
                        v.                                               )
                           Thomas Calvert Scott
                 _______________________________________________,        )                         21-03057
                                                                                   Adv. Proc. No. _____________
                                       Defendant                         )



                               SUMMONS IN AN ADVERSARY PROCEEDING

        YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
        summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
        except that the United States and its offices and agencies shall file a motion or answer to the complaint
        within 35 days.


                    Address of Clerk United States Bankruptcy Clerk
                                       Southern District of Texas
                                       PO Box 61010
                                       Houston, TX 77208


        At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


                    Name and Address of Plaintiff' s Attorney Alicia L. Barcomb
                                                               Office of the United States Trustee
                                                               515 Rusk, Ste. 3516
                                                               Houston, TX 77002


        If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

        IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
        YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
        JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED
        IN THE COMPLAINT.

                                                                     
                                                                          Nathan Ochsner, Clerk of Court
                                                        _________________________________________________________
                                                                     Clerk of the Bankruptcy Court


Date: April 20, 2021
       ___________________________________              By:______________________________________________________
                  Date                                                     s/Deputy
                                                                              H. Lerma
                                                                                    Clerk
                                                                             Signature of Clerk or Deputy Clerk
        B 250A   Case
                 Case 21-03057
                      21-03057 Document
                               Document 17
                                        4-1 Filed
                                             FiledininTXSB
                                                       TXSBon
                                                            on07/12/21
                                                               04/20/21 Page
                                                                         Page51ofof82
                                                                                    1
        (8/96)                                                                                             000005


                             United States Bankruptcy Court
                                                         Texas
                                   Southern District Of_______________
                             _______________
        In re      Thomas Calvert Scott and Tammi Lynn Scott
                 _______________________________________________,        )
                                      Debtor                             )                   20-35029
                                                                                   Case No. ____________
                                                                         )
                                                                         )                   7
                                                                                   Chapter _____________
                   U.S. Trustee, Region 7, Kevin M. Epstein
                 _______________________________________________,        )
                                      Plaintiff                          )
                                                                         )
                        v.                                               )
                           Tammi Lynn Scott
                 _______________________________________________,        )                         21-03057
                                                                                   Adv. Proc. No. _____________
                                       Defendant                         )



                               SUMMONS IN AN ADVERSARY PROCEEDING

        YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
        summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
        except that the United States and its offices and agencies shall file a motion or answer to the complaint
        within 35 days.


                    Address of Clerk United States Bankruptcy Clerk
                                       Southern District of Texas
                                       PO Box 61010
                                       Houston, TX 77208


        At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


                    Name and Address of Plaintiff' s Attorney Alicia L. Barcomb
                                                               Office of the United States Trustee
                                                               515 Rusk, Ste. 3516
                                                               Houston, TX 77002


        If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

        IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
        YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
        JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED
        IN THE COMPLAINT.

                                                                     
                                                        _________________________________________________________
                                                                         Nathan Ochsner, Clerk of Court
                                                                     Clerk of the Bankruptcy Court


Date: April 20, 2021
        ___________________________________             By:______________________________________________________
                  Date                                                    s/Deputy Clerk
                                                                             H, Lerma
                                                                             Signature of Clerk or Deputy Clerk
        B 250A   Case
                  Case21-03057
                       21-03057 Document
                                 Document17
                                          4 Filed in TXSB on 04/21/21
                                          5                  04/20/21
                                                             07/12/21 Page 1
                                                                           6 of 2
                                                                                1
                                                                                82
        (8/96)                                                                                             000006


                             United States Bankruptcy Court
                                                         Texas
                                   Southern District Of_______________
                             _______________
        In re      Thomas Calvert Scott and Tammi Lynn Scott
                 _______________________________________________,        )
                                      Debtor                             )                   20-35029
                                                                                   Case No. ____________
                                                                         )
                                                                         )                   7
                                                                                   Chapter _____________
                   U.S. Trustee, Region 7, Kevin M. Epstein
                 _______________________________________________,        )
                                      Plaintiff                          )
                                                                         )
                        v.                                               )
                           Thomas Calvert Scott
                 _______________________________________________,        )                         21-03057
                                                                                   Adv. Proc. No. _____________
                                       Defendant                         )



                               SUMMONS IN AN ADVERSARY PROCEEDING

        YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
        summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
        except that the United States and its offices and agencies shall file a motion or answer to the complaint
        within 35 days.


                    Address of Clerk United States Bankruptcy Clerk
                                       Southern District of Texas
                                       PO Box 61010
                                       Houston, TX 77208


        At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


                    Name and Address of Plaintiff' s Attorney Alicia L. Barcomb
                                                               Office of the United States Trustee
                                                               515 Rusk, Ste. 3516
                                                               Houston, TX 77002


        If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

        IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
        YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
        JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED
        IN THE COMPLAINT.

                                                                     
                                                                          Nathan Ochsner, Clerk of Court
                                                        _________________________________________________________
                                                                     Clerk of the Bankruptcy Court


Date: April 20, 2021
       ___________________________________              By:______________________________________________________
                  Date                                                     s/Deputy
                                                                              H. Lerma
                                                                                    Clerk
                                                                             Signature of Clerk or Deputy Clerk
         Case
          Case21-03057
               21-03057 Document
                         Document17
                                  5 Filed in TXSB on 04/21/21
                                                     07/12/21 Page 2
                                                                   7 of 2
                                                                        82
                                          CERTIFICATE OF SERVICE                                             000007

       Alicia L. Barcomb
   I, ___________________________________________, certify that I am, and at all times during the
                        (name)
service of process was, not less than 18 years of age and not a party to the matter concerning which service of
process was made. I further certify that the service of this summons and a copy of the complaint was made
       April 21, 2021
_________________________        by:
          (date)
                                                                            VIA REGULAR AND CERTIFIED MAIL
✔ Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:

         Thomas Calvert Scott
         5710 Savanna Pasture Road
         Katy, TX 77493
   Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




   Residence Service: By leaving the process with the following adult at:




   Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed
   to the following officer of the defendant at:




   Publication: The defendant was served as follows: [Describe briefly]




   State Law: The defendant was served pursuant to the laws of the State of ________________________,
   as follows: [Describe briefly]                                                     (name of state)




          Under penalty of perjury, I declare that the foregoing is true and correct.


                                                      Alicia Barcomb Digitally signed by Alicia Barcomb
                                                                     Date: 2021.04.21 14:27:46 -05'00'
     April 21, 2021
_______________________________________             __________________________________________________________________
              Date                                                                Signature



                      Print Name Alicia L. Barcomb


                      Business Address Office of the United States Trustee
                                           515 Rusk; Suite 3516
                      City         Houston            State   TX      Zip        77002
        B 250A   Case
                 Case
                  Case21-03057
                      21-03057
                       21-03057 Document
                                Document
                                 Document17
                                         4-1
                                          6 Filed
                                             FiledininTXSB
                                                       TXSBon
                                                            on04/21/21
                                                              07/12/21
                                                               04/20/21 Page
                                                                         Page1
                                                                             81ofof2
                                                                                   82
                                                                                    1
        (8/96)                                                                                             000008


                             United States Bankruptcy Court
                                                         Texas
                                   Southern District Of_______________
                             _______________
        In re      Thomas Calvert Scott and Tammi Lynn Scott
                 _______________________________________________,        )
                                      Debtor                             )                   20-35029
                                                                                   Case No. ____________
                                                                         )
                                                                         )                   7
                                                                                   Chapter _____________
                   U.S. Trustee, Region 7, Kevin M. Epstein
                 _______________________________________________,        )
                                      Plaintiff                          )
                                                                         )
                        v.                                               )
                           Tammi Lynn Scott
                 _______________________________________________,        )                         21-03057
                                                                                   Adv. Proc. No. _____________
                                       Defendant                         )



                               SUMMONS IN AN ADVERSARY PROCEEDING

        YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
        summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
        except that the United States and its offices and agencies shall file a motion or answer to the complaint
        within 35 days.


                    Address of Clerk United States Bankruptcy Clerk
                                       Southern District of Texas
                                       PO Box 61010
                                       Houston, TX 77208


        At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


                    Name and Address of Plaintiff' s Attorney Alicia L. Barcomb
                                                               Office of the United States Trustee
                                                               515 Rusk, Ste. 3516
                                                               Houston, TX 77002


        If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

        IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
        YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
        JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED
        IN THE COMPLAINT.

                                                                     
                                                        _________________________________________________________
                                                                         Nathan Ochsner, Clerk of Court
                                                                     Clerk of the Bankruptcy Court


Date: April 20, 2021
        ___________________________________             By:______________________________________________________
                  Date                                                    s/Deputy Clerk
                                                                             H, Lerma
                                                                             Signature of Clerk or Deputy Clerk
         Case
          Case21-03057
               21-03057 Document
                         Document17
                                  6 Filed in TXSB on 04/21/21
                                                     07/12/21 Page 2
                                                                   9 of 2
                                                                        82
                                          CERTIFICATE OF SERVICE                                              000009

       Alicia L. Barcomb
   I, ___________________________________________, certify that I am, and at all times during the
                        (name)
service of process was, not less than 18 years of age and not a party to the matter concerning which service of
process was made. I further certify that the service of this summons and a copy of the complaint was made
       April 21, 2021
_________________________        by:
          (date)
                                                                           VIA REGULAR AND CERTIFIED MAIL
✔ Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:

         Tammi Lynn Scott
         5710 Savanna Pasture Road
         Katy, TX 77493
   Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




   Residence Service: By leaving the process with the following adult at:




   Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed
   to the following officer of the defendant at:




   Publication: The defendant was served as follows: [Describe briefly]




   State Law: The defendant was served pursuant to the laws of the State of ________________________,
   as follows: [Describe briefly]                                                     (name of state)




          Under penalty of perjury, I declare that the foregoing is true and correct.



     April 21, 2021
_______________________________________
                                                      Alicia      Barcomb             Digitally signed by Alicia Barcomb
                                                                                      Date: 2021.04.21 14:40:47 -05'00'
                                                    __________________________________________________________________
              Date                                                                 Signature



                      Print Name Alicia L. Barcomb


                      Business Address Office of the United States Trustee
                                           515 Rusk; Suite 3516
                      City         Houston            State    TX     Zip        77002
                    Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 10 of 82
                                                                                                                000010
                                                                                                                     Judge:
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:


                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION
 IN RE: Thomas Calvert Scott                                     CASE NO: 20-35029
        Tammi Lynn Scott
                                                                 ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                               CERTIFICATE OF SERVICE
                                                                 DECLARATION OF MAILING
Thomas Calvert Scott and Tammi Lynn Scott
                                                                 Chapter: 7

                                                                  ECF Docket Reference No. 4




On 4/20/2021, I did cause a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4
Complaint Seeking Denial of Discharge 1




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
com, a Administrative Office of the United States Bankruptcy Courts, Approved Notice Provider. A copy of the declaration
of service is attached hereto and incorporated as if fully set forth herein.

DATED: 4/20/2021
                                                          /s/ Alicia Barcomb
                                                          Alicia Barcomb 24106276
                                                          Trial Attorney
                                                          UNITED STATES TRUSTEES OFFICE
                                                          515 RUSK AVE., ROOM 3516
                                                          HOUSTON, TX 77002
                                                          713 718 4650
                    Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 11 of 82                                Judge:
                                                                                                                000011
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:



                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

 IN RE: Thomas Calvert Scott                                    CASE NO: 20-35029
        Tammi Lynn Scott
                                                                ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                              CERTIFICATE OF SERVICE
Thomas Calvert Scott and Tammi Lynn Scott                       Chapter: 7

                                                                ECF Docket Reference No. 4




On 4/20/2021, a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4
Complaint Seeking Denial of Discharge 1




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Certificate of Service and
that it is true and correct to the best of my knowledge, information, and belief.

DATED: 4/20/2021


                                                             /s/ Jay S Jump
                                                             BK Attorney Services, LLC
                                                             d/b/a certificateofservice.com, for
                                                             Alicia Barcomb
                                                             UNITED STATES TRUSTEES OFFICE
                                                             515 RUSK AVE., ROOM 3516
                                                             HOUSTON, TX 77002
PARTIES DESIGNATED Case  21-03057
                   AS "EXCLUDE"      Document
                                WERE NOT         17USPS
                                         SERVED VIA   Filed in TXSB
                                                         FIRST        on 07/12/21 Page 12 of 82
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF 000012
                                                                                                       SYSTEM

FIRST CLASS
THOMAS CALVERT SCOTT
5710 SAVANNA PASTURE ROAD
KATY TX 77493
                    Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 13 of 82
                                                                                                                000013
                                                                                                                     Judge:
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:


                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION
 IN RE: Thomas Calvert Scott                                     CASE NO: 20-35029
        Tammi Lynn Scott
                                                                 ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                               CERTIFICATE OF SERVICE
                                                                 DECLARATION OF MAILING
Thomas Calvert Scott and Tammi Lynn Scott
                                                                 Chapter: 7

                                                                  ECF Docket Reference No. 4-1




On 4/20/2021, I did cause a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4-1
Complaint Seeking Denial of Discharge 1




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
com, a Administrative Office of the United States Bankruptcy Courts, Approved Notice Provider. A copy of the declaration
of service is attached hereto and incorporated as if fully set forth herein.

DATED: 4/20/2021
                                                          /s/ Alicia Barcomb
                                                          Alicia Barcomb 24106276
                                                          Trial Attorney
                                                          UNITED STATES TRUSTEES OFFICE
                                                          515 RUSK AVE., ROOM 3516
                                                          HOUSTON, TX 77002
                                                          713 718 4650
                    Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 14 of 82                                Judge:
                                                                                                                000014
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:



                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

 IN RE: Thomas Calvert Scott                                    CASE NO: 20-35029
        Tammi Lynn Scott
                                                                ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                              CERTIFICATE OF SERVICE
Thomas Calvert Scott and Tammi Lynn Scott                       Chapter: 7

                                                                ECF Docket Reference No. 4-1




On 4/20/2021, a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4-1
Complaint Seeking Denial of Discharge 1




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Certificate of Service and
that it is true and correct to the best of my knowledge, information, and belief.

DATED: 4/20/2021


                                                             /s/ Jay S Jump
                                                             BK Attorney Services, LLC
                                                             d/b/a certificateofservice.com, for
                                                             Alicia Barcomb
                                                             UNITED STATES TRUSTEES OFFICE
                                                             515 RUSK AVE., ROOM 3516
                                                             HOUSTON, TX 77002
PARTIES DESIGNATED Case  21-03057
                   AS "EXCLUDE"      Document
                                WERE NOT         17USPS
                                         SERVED VIA   Filed in TXSB
                                                         FIRST        on 07/12/21 Page 15 of 82
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF 000015
                                                                                                       SYSTEM

FIRST CLASS
TAMMI LYNN SCOTT
5710 SAVANNA PASTURE ROAD
KATY TX 77493
                    Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 16 of 82
                                                                                                                000016
                                                                                                                     Judge:
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:


                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION
 IN RE: Thomas Calvert Scott                                     CASE NO: 20-35029
        Tammi Lynn Scott
                                                                 ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                               CERTIFICATE OF SERVICE
                                                                 DECLARATION OF MAILING
Thomas Calvert Scott and Tammi Lynn Scott
                                                                 Chapter: 7

                                                                  ECF Docket Reference No. 4




On 4/21/2021, I did cause a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4
Complaint Seeking Denial of Discharge 1




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
com, a Administrative Office of the United States Bankruptcy Courts, Approved Notice Provider. A copy of the declaration
of service is attached hereto and incorporated as if fully set forth herein.

DATED: 4/21/2021
                                                          /s/ Alicia Barcomb
                                                          Alicia Barcomb 24106276
                                                          Trial Attorney
                                                          UNITED STATES TRUSTEES OFFICE
                                                          515 RUSK AVE., ROOM 3516
                                                          HOUSTON, TX 77002
                                                          713 718 4650
                    Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 17 of 82                                Judge:
                                                                                                                000017
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:



                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

 IN RE: Thomas Calvert Scott                                    CASE NO: 20-35029
        Tammi Lynn Scott
                                                                ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                              CERTIFICATE OF SERVICE
Thomas Calvert Scott and Tammi Lynn Scott                       Chapter: 7

                                                                ECF Docket Reference No. 4




On 4/21/2021, a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4
Complaint Seeking Denial of Discharge 1




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Certificate of Service and
that it is true and correct to the best of my knowledge, information, and belief.

DATED: 4/21/2021


                                                             /s/ Jay S Jump
                                                             BK Attorney Services, LLC
                                                             d/b/a certificateofservice.com, for
                                                             Alicia Barcomb
                                                             UNITED STATES TRUSTEES OFFICE
                                                             515 RUSK AVE., ROOM 3516
                                                             HOUSTON, TX 77002
PARTIES DESIGNATED Case  21-03057
                   AS "EXCLUDE"      Document
                                WERE NOT         17USPS
                                         SERVED VIA   Filed in TXSB
                                                         FIRST        on 07/12/21 Page 18 of 82
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF 000018
                                                                                                       SYSTEM

CERTIFIED 7020 0640 0002 1337 4979
THOMAS CALVERT SCOTT
5710 SAVANNA PASTURE ROAD
KATY TX 77493
                    Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 19 of 82
                                                                                                                000019
                                                                                                                     Judge:
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:


                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION
 IN RE: Thomas Calvert Scott                                     CASE NO: 20-35029
        Tammi Lynn Scott
                                                                 ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                               CERTIFICATE OF SERVICE
                                                                 DECLARATION OF MAILING
Thomas Calvert Scott and Tammi Lynn Scott
                                                                 Chapter: 7

                                                                  ECF Docket Reference No. 4-1




On 4/21/2021, I did cause a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4-1
Complaint Seeking Denial of Discharge 1




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
com, a Administrative Office of the United States Bankruptcy Courts, Approved Notice Provider. A copy of the declaration
of service is attached hereto and incorporated as if fully set forth herein.

DATED: 4/21/2021
                                                          /s/ Alicia Barcomb
                                                          Alicia Barcomb 24106276
                                                          Trial Attorney
                                                          UNITED STATES TRUSTEES OFFICE
                                                          515 RUSK AVE., ROOM 3516
                                                          HOUSTON, TX 77002
                                                          713 718 4650
                    Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 20 of 82                                Judge:
                                                                                                                000020
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:



                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

 IN RE: Thomas Calvert Scott                                    CASE NO: 20-35029
        Tammi Lynn Scott
                                                                ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                              CERTIFICATE OF SERVICE
Thomas Calvert Scott and Tammi Lynn Scott                       Chapter: 7

                                                                ECF Docket Reference No. 4-1




On 4/21/2021, a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4-1
Complaint Seeking Denial of Discharge 1




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Certificate of Service and
that it is true and correct to the best of my knowledge, information, and belief.

DATED: 4/21/2021


                                                             /s/ Jay S Jump
                                                             BK Attorney Services, LLC
                                                             d/b/a certificateofservice.com, for
                                                             Alicia Barcomb
                                                             UNITED STATES TRUSTEES OFFICE
                                                             515 RUSK AVE., ROOM 3516
                                                             HOUSTON, TX 77002
PARTIES DESIGNATED Case  21-03057
                   AS "EXCLUDE"      Document
                                WERE NOT         17USPS
                                         SERVED VIA   Filed in TXSB
                                                         FIRST        on 07/12/21 Page 21 of 82
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF 000021
                                                                                                       SYSTEM

CERTIFIED 7020 0640 0002 1337 4986
TAMMI LYNN SCOTT
5710 SAVANNA PASTURE ROAD
KATY TX 77493
       Case
        Case21-03057
             21-03057 Document
                       Document17
                                15 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/12/21
                                                      06/22/21 Page
                                                                Page22
                                                                     1 of 2
                                                                          82
                                                                                            000022



UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
KEVIN M. EPSTEIN
UNITED STATES TRUSTEE
ALICIA L. BARCOMB
TRIAL ATTORNEY
515 Rusk, Room 3516
Houston, TX 77002
Telephone: (713) 718-4650
Facsimile: (713) 718-4670

                           UNITED STATES BANKRUTPCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


       IN RE:
                                                            CASE NO. 20-35029
       Thomas Calvert Scott and Tammi Lynn
       Scott                                                CHAPTER 7
             Debtors


       Kevin M. Epstein,
       United States Trustee,
                                                            ADV. PROC. NO. 21-03057
               Plaintiff

       v.

       Thomas Calvert Scott and Tammi Lynn
       Scott
             Defendants


                                CERTIFICATE OF SERVICE

        I hereby certify that on June 22, 2021, the United States Trustee served a true and correct
copy of the ORDER CANCELLING SCHEDULING CONFERENCE AND SETTING
ELECTRONIC HEARING (ECF # 14) upon the Defendants listed below via U.S. Postal
Service, First Class Mail and in the manner indicated below. Additionally, all other parties
receiving electronic notice in the case were issued notice via ECF, on June 22, 2021.

                                                             By: /s/Alicia L. Barcomb
                                                             Alicia L. Barcomb
      Case
       Case21-03057
            21-03057 Document
                      Document17
                               15 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/12/21
                                                     06/22/21 Page
                                                               Page23
                                                                    2 of 2
                                                                         82
                                                                              000023



DEFENDANTS:

Thomas Calvert Scott                             Tammi Lynn Scott
5710 Savanna Pasture Road                        5710 Savanna Pasture Road
Katy, TX 77493                                   Katy, TX 77493
By email: tcscott2002@yahoo.com                  By email: tammidaniel@ymail.com
       Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 24 of 82
                                                                                          000024



UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
KEVIN M. EPSTEIN
UNITED STATES TRUSTEE
REGION 7, SOUTHERN AND WESTERN DISTRICTS OF TEXAS
ALICIA L. BARCOMB
TRIAL ATTORNEY
515 Rusk St., Suite 3516
Houston, Texas 77002
Telephone: (713) 718-4650

                          UNITED STATES BANKRUTPCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


       IN RE:
                                                          CASE NO. 20-35029
       Thomas Calvert Scott and Tammi Lynn
       Scott                                              CHAPTER 7
             Debtors


       Kevin M. Epstein,
       United States Trustee,
                                                          ADV. PROC. NO. 21-03057
              Plaintiff

       v.

       Thomas Calvert Scott and Tammi Lynn
       Scott
             Defendants


                VERIFIED STATEMENT FOR ENTRY OF DEFAULT AND
                   REGARDING DEFENDANTS’ MILITARY STATUS

       Now comes Alicia L. Barcomb, and states to the Court as follows:

       1.     I am a trial attorney for the Office of the United States Trustee and represent the

interests of the U.S. Trustee in the above-captioned adversary proceeding. I am of sound mind,

over the age of 18 years old, and capable of making this verified statement. I have personal
        Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 25 of 82
                                                                                                             000025



knowledge of the facts stated herein, and if called as a witness, I can and will testify under oath in

accordance with my statements herein.

         2.       I reviewed the Complaint filed on April 19, 2021, in Adversary Case No. 21-

03057. 1 I am familiar with the allegations that are in the Complaint. Presently, to the best of my

knowledge, information, and/or belief, the allegations therein are true and correct.

         3.       I served Defendants with the Summons and Complaint as required by Rule 4(c)(1)

of the Federal Rules of Civil Procedure. As required by Rule 7004(a), I caused a copy of the

Summonses and Complaint to be mailed to Defendants via U.S. First Class Mail and Certified

Mail. Due to health concerns relating to Covid-19, the U.S. Trustee’s Office used the services of

BK Attorney Services, LLC (“Third-Party Mailer”) to serve the Summonses and Complaint. I first

submitted Thomas Calvert Scott’s Summons and Complaint to the Third-Party Mailer on April 20,

2021, at approximately 11:46 AM CST. Following the submission, the Third-Party Mailer mailed

the documents to Thomas Calvert Scott via U.S. First Class Mail that same day. I first submitted

Tammi Lynn Scott’s Summons and Complaint to the Third-Party Mailer on April 20, 2021, at

approximately 11:50 AM CST. Following the submission, the Third-Party Mailer mailed the

documents to Tammi Lynn Scott via U.S. First Class Mail that same day. I again submitted Thomas

Calvert Scott’s Summons and Complaint to the Third-Party Mailer on April 21, 2021, at

approximately 8:27 AM CST. Following the submission, the Third-Party Mailer mailed the

documents to Thomas Calvert Scott via U.S. Certified Mail (Tracking # 7020 0640 0002 1337

4979) that same day. I again submitted Tammi Lynn Scott’s Summons and Complaint to the Third-

Party Mailer on April 21, 2021, at approximately 8:31 AM CST. Following the submission, the




1
 Capitalized terms not otherwise defined herein shall have the meaning set forth in the Plaintiff’s Motion for Entry
of Default and Default Judgment under Fed. R. Bankr. P. 7055.
       Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 26 of 82
                                                                                            000026



Third-Party Mailer mailed the documents to Tammi Lynn Scott via U.S. Certified Mail (Tracking

# 7020 0640 0002 1337 4986) that same day.

       4.        Following service of the Summonses and Complaint, the deadline for Defendants

to file an answer or other responses expired on May 19, 2021. See Rule 7012(a), 9006(a)(1).

Neither Defendant requested additional time to submit an answer or other response to the

Complaint. As of the date of this verified statement, the docket in this adversary proceeding does

not reflect an answer or other pleadings filed by either Defendant in response to the allegations in

the Complaint. The Adversary Docket Sheet is attached to the Motion as Exhibit C. Further, as of

the date of this verified statement, I have not received any communication from Defendants, formal

or informal.

       5.        Based on information that is presently available to me, Defendants are neither

infants nor incompetent persons requiring special service in accordance with Rule 7004(b)(2). As

such, service in accordance with Rule 7004(b)(1) is sufficient and appropriate under the

circumstances.

       6.        On May 24, 2021, I ran a search under Defendants’ names in the Defense

Manpower Data Center, an organization of the Department of Defense that maintains the Defense

Enrollment and Eligibility Reporting System. That same day, I received Military Status Reports,

which reflected that as of May 24, 2021, Tammi Lynn Scott was not on active military duty as to

all branches of the Uniformed Services (Amy, Navy, Marine Corps, Air Force, NOAA, Public

Health, and Coast Guard) and Thomas Calvert Scott was on active military duty in the United

States Army. Tammi Lynn Scott and Thomas Calvert Scott’s Military Status Reports are attached

to the Motion as Exhibit E and Exhibit F, respectively.
       Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 27 of 82
                                                                                          000027



       7.      Although not required by Fed. R. Civ. P. 55(b)(2), copies of the Motion and

Verified Statement seeking entry of default and default judgment, which are being filed herewith,

will be served upon Defendants by U.S. First Class Mail.

       8.      In accordance with 28 U.S.C. § 1746 I hereby certify under penalty of perjury that

the above allegations are true and correct.



                                                    RESPECTFULLY SUBMITTED:
                                                    KEVIN M. EPSTEIN
                                                    UNITED STATES TRUSTEE


DATED: June 15, 2021                                /s/ Alicia L. Barcomb
                                                    Alicia L. Barcomb, Trial Attorney
                                                    TX State Bar No. 24106276
                                                    United States Department of Justice
                                                    Office of the United States Trustee
                                                    515 Rusk Street, Suite 3516
                                                    Houston, Texas 77002
                                                    E-mail: alicia.barcomb@usdoj.gov
                                                    Telephone: (713) 718-4650
             Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 28 of 82
Department of Defense Manpower Data Center                                       000028
                                                                       Results as of : May-24-2021 06:38:13 AM

                                                                                                                                                                                         SCRA 5.8




SSN:                          XXX-XX-5860
Birth Date:                      -XX-1968
Last Name:                    SCOTT
First Name:                   TAMMI
Middle Name:                  LYNN
Status As Of:                 May-24-2021
Certificate ID:               5GSXPKWVCXYX2NG

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
                      Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 29 of 82
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment      000029and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q35) via this URL: https://scra.dmdc.osd.mil/scra/#/faqs. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC § 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC § 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
             Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 30 of 82
Department of Defense Manpower Data Center                                       000030
                                                                       Results as of : May-24-2021 06:30:22 AM

                                                                                                                                                                                         SCRA 5.8




SSN:                          XXX-XX-3708
Birth Date:                      -XX-1976
Last Name:                    SCOTT
First Name:                   THOMAS
Middle Name:                  CALVERT
Status As Of:                 May-24-2021
Certificate ID:               LZGRXQ73TBZYV6C

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                Jun-07-2001                                        Still Serving                                               Yes                                   Army Active Duty

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
                      Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 31 of 82
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment      000031and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q35) via this URL: https://scra.dmdc.osd.mil/scra/#/faqs. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC § 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC § 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 32 of 82
                                                                    000032



               IN THE UNITED STATES BANKRUPTCY COURT

                 FOR THE SOUTHERN DISTRICT OF TEXAS

                           HOUSTON DIVISION

 IN RE:                             §     CASE NO. 20-35029-7
                                    §     JOINTLY ADMINISTERED
 THOMAS CALVERT SCOTT AND           §     HOUSTON, TEXAS
 TAMMI LYNN SCOTT,                  §     TUESDAY,
                                    §     NOVEMBER 24, 2020
             DEBTORS.               §     11:09 A.M. TO 11:53 A.M.


                341 MEETING OF CREDITORS (VIA ZOOM)

                    CONDUCTED BY ALICIA BARCOMB
           TRIAL ATTORNEY FOR THE UNITED STATES TRUSTEE


                        APPEARANCES (VIA ZOOM):

 FOR THE US TRUSTEE:                OFFICE OF THE US TRUSTEE
                                    Alicia Lenae Barcomb, Esq.
                                    515 Rusk Street
                                    Ste. 3516
                                    Houston, TX 77002
                                    713-718-4650


 FOR THE DEBTOR:                    BAKER & ASSOCIATES, LLP
                                    Reese W. Baker, Esq.
                                    950 Echo Lane, Ste 300
                                    Houston, TX 77024
                                    713-869-9200



                      TRANSCRIPTION SERVICE BY:

                JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                      935 Eldridge Road, #144
                        Sugar Land, TX 77478
                            281-277-5325
                    www.judicialtranscribers.com


       Proceedings recorded by electronic sound recording;
          transcript produced by transcription service.
                     No ERO present; no logs.
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 33 of 82
                                                                    000033



     HOUSTON, TEXAS; TUESDAY, NOVEMBER 24, 2020; 11:09 A.M.

              MS. BARCOMB:    Good morning, my name is Alicia

 Barcomb and I am a trial attorney with the United States

 Trustee's Office.     Today is Tuesday, November 24th, 2020 at

 11:09 a.m.

              This is the 341 meeting for Thomas and Tammi

 Scott, Case No. 20-35029.       This case is jointly administered

 with Case No. 20-35098, Maui Lifted Jeep Rentals.

              And for the Record, this matter is being digitally

 recorded and all parties are appearing by phone.

              Mr. Scott, could you please identify yourself for

 the Record?

              MR. SCOTT:    Yes, ma'am.    This is Thomas Scott.

              MS. BARCOMB:    And Mrs. Scott, can you please

 identify yourself for the Record?

              MRS. SCOTT:    This is Tammi Scott.

              MS. BARCOMB:    Thank you, Ms. Scott.     And would the

 Debtor's Counsel please identify yourself.

              MR. BAKER:    Reese Baker.

              MS. BARCOMB:    Thank you, Mr. Baker.

              Mr. Scott, will you also be appearing as the

 Debtor's representative for Maui Lifted Jeep Rentals?

              MR. SCOTT:    I will, yes, ma'am.

              MS. BARCOMB:    Thank you.

              Okay and I do need to administer an oath to both
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 34 of 82
                                                                    000034



 of you.   So I'll start with Mr. Scott.

       (Mr. Scott sworn.)

             MR. SCOTT:    I do.

             MS. BARCOMB:    Thank you.

       (Mrs. Scott sworn.)

             MRS. SCOTT:    Yes.   I will.

             MS. BARCOMB:    Thank you.

             All right, so for the individual case, ordinarily

 I would have the opportunity to review your driver's license

 or photo id and your social security card.

             Because I am not able to do that, I will confirm

 with your counsel, Mr. Baker.

             Mr. Baker, have you reviewed Mr. and Mrs. Scott's

 driver's license or ID cards?

             MR. BAKER:    Yes, I have.

             MS. BARCOMB:    Do they bear a true and correct

 likeness to the Debtors?

             MR. BAKER:    They appear to, yes.

             MS. BARCOMB:    Okay.   And Mr. Baker, have you

 reviewed the Debtor's social security cards?

             MR. BAKER:    Yes.

             MS. BARCOMB:    And do the numbers on those cards

 match the last four on the petition?

             MR. BAKER:    Yes, they do.

             MS. BARCOMB:    Okay, thank you.
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 35 of 82
                                                                    000035



              All right.   So, Mr. Scott, just going to ask you

 some preliminary questions here.        Are you currently

 employed?

              MR. SCOTT:   I am, yes, ma'am.

              MS. BARCOMB:   And how are you employed?

              MR. SCOTT:   I'm employed with Maui Lifted Jeep

 Rentals.

              MS. BARCOMB:   Okay.   And what's your position.

              MR. SCOTT:   I'm the -- I'm really the general

 manager.    I do all the social media stuff, the advertising,

 all that kind of stuff.

              MS. BARCOMB:   Okay.   Do you have any other sources

 of income?

              MR. SCOTT:   Not at this time, no, ma'am.       But I am

 currently looking for another position as well.

              MS. BARCOMB:   Okay.   And what type of work are you

 looking for?

              MR. SCOTT:   I spent my whole life in the car

 business before I got to -- before we left and moved to Maui

 open up companies.     So I've got 15 year' experience in auto

 sales.

              MS. BARCOMB:   Is that the type of work you're

 looking for something possibly in auto sales?

              MR. SCOTT:   It is, yes, ma'am.     I'm also expanding

 that at this point because auto sales are down very much
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 36 of 82
                                                                    000036



 right now.    There's not a lot of hiring going on in that

 area.   So I'm expanding out to other sales avenues that I

 can qualify for.

              MS. BARCOMB:    Okay.   And Mrs. Scott, are you

 currently employed?

              MRS. SCOTT:    I am through Maui Lifted Jeep

 Rentals.

              MS. BARCOMB:    Okay, and what is your position?

              MRS. SCOTT:    I do like the back office filing,

 that sort of thing, answering phone calls when necessary.

              MS. BARCOMB:    Okay, do you have any other sources

 of income?

              MRS. SCOTT:    I have been doing Instacart grocery

 delivery.

              MS. BARCOMB:    Okay.   How long have you been, I'll

 say, working with Instacart?

              MRS. SCOTT:    Probably about eight to nine weeks

 now.    A couple months.

              MS. BARCOMB:    Is that income steady or do you see

 like some fluctuations?

              MRS. SCOTT:    I'm sorry, can you repeat that

 question?

              MS. BARCOMB:    Sure.   I said is that income steady

 or do you see some fluctuations?

              MRS. SCOTT:    Oh, there's fluctuation, yes, ma'am.
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 37 of 82
                                                                    000037



              MS. BARCOMB:   Okay.   All right.    Okay, regarding

 Maui Lifted Jeep Rentals, does it have any other employees?

              MR. SCOTT:   It does, yes, ma'am.      Spencer Wright

 is on island.    He's my -- he's the guy that does all the

 rentals and stuff right there on the island.          We're in Texas

 ourselves.

              MS. BARCOMB:   Okay.    So just the one employee?

              MR. SCOTT:   One employee.    We are looking to hire

 a car washer, so we might be adding one here shortly.              But

 apparently there's one additional.

              MS. BARCOMB:   Okay, I think you said his name was

 Spencer Wright; is that correct?

              MR. SCOTT:   That is correct, W-R-I-G-H-T.

              MS. BARCOMB:   Okay.   Is Mr. Wright a W-2 or a

 contract employee?

              MR. SCOTT:   W-2.

              MS. BARCOMB:   Okay.   Prior to the filing of the

 Maui case, was that Debtor current on its employee wage

 obligations?

              MR. SCOTT:   Yes, ma'am.     We didn't have wage

 obligations before that point.

              MS. BARCOMB:   Okay.   And considering the time

 since the petition was filed, is Maui -- when I say Maui I

 am referring to, of course, Maui Lifted Jeep Rentals.              Is

 Maui current on its post-petition employee withholding
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 38 of 82
                                                                    000038



 taxes?

             MR. SCOTT:    Yes, ma'am.

             MS. BARCOMB:    So it kind of sounds like that --

             MR. BAKER:    Alicia?

             MS. BARCOMB:    Sure.

             MR. BAKER:    Yeah, it just kind of for a summary.

 You know, Hawaii closed down.       They were over running the

 business.    Left Hawaii, came back here and it was shut down

 for I don't know five or six months until October 17.

             MR. SCOTT:    Seven.

             MR. BAKER:    And yeah, so realistically, nothing --

 I think correct me on this -- but I don't think anything

 really happened.     There was some very minor, minor stuff

 with the business until Hawaii reopened.

             MS. BARCOMB:    Thanks.

             MR. BAKER:    Is that correct?

             MR. SCOTT:    That's correct, Reese.      We had a

 couple locals every now and then maybe once a week that

 rented Jeep for 100 to 200 bucks for a couple days.           So that

 was it.   So he was there to kind of babysit that part of it.

 And he also owns a jeep lot on island, so we kind of put our

 stuff together so he could cancel his lot and all that stuff

 and he put his jeeps in our lot.        We kind, you know, he was

 helping us out earlier doing that kind of stuff, so.

             MS. BARCOMB:    Okay, thank you.     That was going to
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 39 of 82
                                                                    000039



 me next, I guess, line of questioning.

             So did Mr. Wright earn any wages prior to the

 filing?

             MR. SCOTT:     He did not, no, ma'am.

             MS. BARCOMB:    Okay.   Is he now earning employee

 wages?

             MR. SCOTT:    He is, yes, ma'am.     As of

 October 15th.    When his company opened up he put everybody

 back on payroll.

             MS. BARCOMB:    Okay.   Does he earn an hourly wage

 or a salary?

             MR. SCOTT:    Salary.

             MS. BARCOMB:    Did you say hourly?

             MR. SCOTT:    Salary, $2500 a month.

             MS. BARCOMB:    Okay.   Sorry.    Okay.

             All right, so what caused the filing of these

 bankruptcies?

             MR. SCOTT:    So like Mr. Baker just said, you know,

 with the companies in Hawaii, in the middle of March at some

 point -- I want to say it was around the 14th or so --

 Hawaii shut down tourism completely, basically.

             They said that nobody could come without a 14-day

 quarantine when they land on the island.         So, you know,

 vacationers won't come before because they're going to for

 seven to 10 days typically.       So tourism dropped
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 40 of 82
                                                                    000040



 95-99 percent over the last seven months.

             It is back as of October 15th with a negative

 COVID test.    So within three days of arrival as long as you

 have a negative COVID test, you can show up.          But a lot of

 people are kind of getting, you know, messed up and they're

 making a lot plans and then somebody in the family come up

 with COVID, and they can't come.

             So it's -- you know, I think I saw, the last I saw

 was the island is back up to 20 to 25 percent capacity right

 now.   And lucky for us, you know, we're a local company.

 So, you know, people right now are buying homes so they're

 buying for us instead of enterprise, I think.          So, we've had

 a decent come back.      We're pretty sure we're going to make

 it just fine.

             MS. BARCOMB:    Okay.   All right.    And what has been

 your understanding of how you-all will exit this bankruptcy?

             MR. SCOTT:    So I believe we're going to, you know,

 be renegotiating the debts on the Jeeps.         The evaluations,

 you know, coming together with a new plan.          And then we're

 going to, you know, right about the time we had this thing

 out of plan is, you know, we've got the vaccine coming up,

 so we expect that Hawaii is going to go back to full force

 within the next six to 12 months.        You know, it may be nine

 to 12 months at the most.

             So I think our plan that we're going to come up
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 41 of 82
                                                                    000041



 with is going to work very well.        You know, we'll lower our

 expenses just a little bit and I think we'll do great.

              MS. BARCOMB:   Okay.   And I believe you said that

 you and Mrs. Scott moved from Hawaii to Texas.          When did

 that happen?

              MR. SCOTT:   It was May 8th.     It was when we ran

 out of money.     So, we had to come home.      We came home, we

 lived with family and, you know, we came back with nine

 suitcases with us.     Sold all our possessions.       We really had

 nothing.    Like we had no money, we had no possessions, we

 had nine suitcases' worth of clothes for me and my wife and

 my son.    And that was May 8th.

              MS. BARCOMB:   Okay.   And you mentioned selling

 everything before you moved here.        Did you-all own a house

 in Hawaii?

              MR. SCOTT:   We didn't own a house, no, ma'am.

 They are way too expensive.       That scared me a lot.      The

 Florida condo thing in Hawaii, I just feel like the real

 estate was bound to bust and it's like it probably is right

 now.

              So we didn't own a house, but you know our

 furniture, we had a couch, we had a couple beds.           You know,

 we had the TV.     You know everything that was inside the

 house basically, pots and pans, we just had to liquidate

 everything to get off island.
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 42 of 82
                                                                    000042



             MS. BARCOMB:    Okay, were you-all renting the place

 where you-all were living?

             MR. SCOTT:    We were, yes, ma'am.

             MS. BARCOMB:    Okay.   Are you currently still

 residing with family?

             MR. SCOTT:    No, ma'am.    We have our own house now.

 It was fully furnished.      When we got back, it was a perfect

 place for us.

             MS. BARCOMB:    Okay.   So, you had a rental in

 Hawaii and now you're living in a rental in Texas; is that

 correct?

             MR. SCOTT:    That's correct, yes, ma'am.

             MS. BARCOMB:    Okay.   All right.    Okay, so I'm

 going to ask you just a few questions about the petition

 that was filed in both cases, the Schedules that were filed,

 and the Statements of Financial Affairs.

             Do you-all have access to those documents?

             MR. SCOTT:    I have both files.     I don't have my

 financial affairs paperwork in front of me, but I do have

 both Schedules.

             MS. BARCOMB:    Okay.   So, let me look at --

 Mr. Baker, I did want to ask you one question about the

 individual bankruptcy.      Did you intend to re-amend the

 petition to add Ms. Scott or?       I know that that amended

 petition was struck.      Were you going to file another one or
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 43 of 82
                                                                    000043



 just leave it as the Court's Order granting that motion?

             MR. BAKER:    Yeah, I guess we probably ought to

 amend the petition.      I hadn't thought about that because

 we'd done it -- we'll go on and get an amended petition on

 file.

             MS. BARCOMB:    Okay.   Thank you.

             MR. BAKER:    I have the documents.

             MS. BARCOMB:    Okay.   So, Mr. Scott, the petition

 that I have in your individual case only bears your

 signature on it, so I'm just going to ask some questions

 about this document first.

             And I believe, is that also true of the business?

 No, Mrs. Scott, you signed the business petition; is that

 right?

             MR. SCOTT:    I believe she signed it, yes, ma'am.

             MS. BARCOMB:    Okay, excellent.     All right, so

 we'll start with Mr. Scott, I'm going to ask you some

 questions about the individual case first.

             Mr. Scott, did you sign the Petition, Schedules,

 Statements and related documents?        And is the signature your

 own?

             MR. SCOTT:    Yes, ma'am.

             MS. BARCOMB:    Did you read the Petition,

 Schedules, Statements and related documents before you

 signed them?
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 44 of 82
                                                                    000044



             MR. SCOTT:    I did, yes, ma'am.

             MS. BARCOMB:    Are you personally familiar with the

 information contained in the Petition, Schedules, Statements

 and related documents?

             MR. SCOTT:    Yes, ma'am.

             MS. BARCOMB:    To the best of your knowledge, is

 the information contained in the Petition, Schedules,

 Statements and related documents true and correct?

             MR. SCOTT:    Yes, ma'am.

             MS. BARCOMB:    Are there any errors or omissions to

 bring to my attention at this time?

             MR. SCOTT:    Not to my knowledge.

             MS. BARCOMB:    Okay.   Are all of your assets

 identified on the Schedules?

             MR. SCOTT:    Yes, ma'am.

             MS. BARCOMB:    Did you list all of your creditors

 on the Schedules?

             MR. SCOTT:    Yes, ma'am.

             MS. BARCOMB:    And have you previously filed

 bankruptcy?

             MR. SCOTT:    I have, yes, ma'am.     Maybe -- I think

 I filed a Petition somewhere -- I think it's like 12, 14

 years ago possibly, a Chapter 7 personally.

             MS. BARCOMB:    Okay.   I show a 2008 case.      Does

 that sound correct?
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 45 of 82
                                                                    000045



             MR. SCOTT:    Yes, ma'am.

             MS. BARCOMB:    Okay.   And you said that was a

 Chapter 7 case?

             MR. SCOTT:    That's correct.

             MS. BARCOMB:    Okay, and did you receive a

 discharge in that case?

             MR. SCOTT:    I did, yes, ma'am.

             MS. BARCOMB:    Did you and your wife file jointly

 or did you just file on your own?

             MR. SCOTT:    It was from a previous divorce, so she

 was not involved yet.

             MS. BARCOMB:    Okay.   I understand.

             MR. SCOTT:    She was not in it.

             MS. BARCOMB:    Okay.   All right and then -- okay,

 so Mrs. Scott, if I recall correctly on the Schedules, you

 signed the Schedules in the individual -- when I say

 individual, I mean you-all's personal case.

             And then it looks like you also signed the

 Schedules for Maui.      Is that your understanding, Mrs. Scott?

             MRS. SCOTT:    Yes.

             MS. BARCOMB:    Okay.   So when I ask you these

 questions, I'm referring to those two documents

 collectively, okay?

             MRS. SCOTT:    Okay.

             MS. BARCOMB:    Okay.   You're going to get the same
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 46 of 82
                                                                    000046



 questions.     Here we go.

              Mrs. Scott, did you sign the Petition in the Maui

 case, the Schedules, Statements and related documents in

 both cases?    And is the signature your own?

              MRS. SCOTT:     Yes.

              MS. BARCOMB:     Did you read the Petition,

 Schedules, Statements and related documents before you

 signed them?

              MRS. SCOTT:     Yes.

              MS. BARCOMB:     Are you personally familiar with the

 information contained in the Petition, Schedules, Statements

 and related documents?

              MRS. SCOTT:     Yes.

              MS. BARCOMB:     To the best of your knowledge, is

 the information contained in the Petition, Schedules,

 Statements and related documents true and correct?

              MRS. SCOTT:     Yes.

              MS. BARCOMB:     Are there any errors or omissions to

 bring to my attention at this time?

              MRS. SCOTT:     Not to my knowledge, not at this

 time.

              MS. BARCOMB:     Okay.   Are all of Maui's assets

 identified on the Schedules?

              MRS. SCOTT:     Yes.

              MS. BARCOMB:     Did Maui list all of it's creditors
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 47 of 82
                                                                    000047



 on the Schedules?

             MRS. SCOTT:    Yes.

             MS. BARCOMB:     And have you personally filed

 bankruptcy before?

             MRS. SCOTT:    No.

             MS. BARCOMB:    Okay.   Has Maui previously filed

 bankruptcy?

             MRS. SCOTT:    No.

             MS. BARCOMB:     Okay, thank you.

             Okay, and when was Maui formed?

             MR. SCOTT:    The initial form is a LLC was December

 of 2017.    We opened for business in January of 2018.

             MS. BARCOMB:    Okay, was Maui formed in Hawaii or

 in Texas?

             MR. SCOTT:    We did it from Texas in Hawaii.          We

 filed on one of Hawaii's websites so it was filed in Hawaii.

             MS. BARCOMB:     Okay, so it's a Hawaii --

             MR. SCOTT:    It's a Hawaii LLC.

             MS. BARCOMB:    Perfect.    Okay.   And did you-all

 provide a certificate of good standing to the US Trustee

 regarding that entity?

             MR. SCOTT:     I believe we did.

             Reese, did we, correct?

             MR. BAKER:    I think we did.     We have one. I

 thought we had sent it to you.         If not, we can send it to
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 48 of 82
                                                                    000048



 you.

             MS. BARCOMB:    Just confirm that.      Hold on.

             Yeah, Reese, if you wouldn't mind just sending

 that again.    I don't see it in the file.       So that would be

 helpful to have.

             MR. BAKER:    Sure, I'll do that.

             MS. BARCOMB:    Thank you.

             All right.    Mr. Scott, are all of yours and

 Mrs. Scott's assets insured?

             MR. SCOTT:    We don't personally have any insurable

 -- the vehicles that we have are insured under the company

 policy, that's correct.      Other than that, we don't have any

 insurable assets.

             MS. BARCOMB:    Okay, so the vehicles that you and

 Ms. Scott drive here in Texas, are those insured?

             MR. SCOTT:    They're insured, yes, ma'am.

             MS. BARCOMB:    Okay.   And then are the vehicles of

 the company also insured?

             MR. SCOTT:    They are, yes, ma'am.

             MS. BARCOMB:    Okay.   And have you added the US

 Trustee as a party of notice to those insurance

 certificates?

             MR. SCOTT:    We have, yes, ma'am.

             MS. BARCOMB:    Okay.   Reese, I don't know if you've

 had an opportunity to send that over as well, but I'm not
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 49 of 82
                                                                    000049



 seeing it in the file.

             MR. BAKER:    Okay, I thought we sent that over.

 I'll send that to you.

             MS. BARCOMB:    I appreciate it, thank you.

             Okay, and if I recall correctly, Mr. Scott, the

 Debtors were attempting to establish a Debtor-In-Possession

 bank account at -- was it Chase Bank; is that correct?

             MR. SCOTT:    We tried Chase Bank, we've tried

 Capital One, we've tried Wells Fargo and none of them can

 figure out how to open it correctly because they cannot put

 the EIN in there.

             MS. BARCOMB:    Okay, is that for your personal

 account or for the account of the company?

             MR. SCOTT:    For the personal account.      For the

 company account, we have all kind of direct deposits, direct

 stuff from our website and all that stuff.          I think that we

 had talked about not putting a DIP on that one.

             MS. BARCOMB:    Okay, so the US Trustee's position

 is that all pre-petition bank accounts must be converted

 into Debtor-in-Possession accounts.        If I recall correctly,

 from the motion filed by your counsel, the issue was whether

 or not you-all would be able to use debit cards, which --

             MR. SCOTT:    That was for our personal, yes, ma'am.

             MS. BARCOMB:    Okay.   I believe the motion also

 referenced a debit card for Maui Lifted Jeep Rentals.              So we
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 50 of 82
                                                                    000050



 will request that pre-petition bank accounts be closed and

 that Debtor-in-Possession bank accounts be established.

             I understand that if there is an issue with that,

 we can definitely revisit it.

             MR. SCOTT:    Okay.

             MS. BARCOMB:     But just be aware of the US

 Trustee's position on that.

             MR. SCOTT:    Thank you.

             MR. BAKER:    Okay, we're going to go on and file a

 motion to allow them to continue to use their bank accounts

 because none of the banks you-all are recommending will

 comply or help out.      They've basically told them they won't

 do it.

             MS. BARCOMB:     Okay, thank you.

             MR. BAKER:    I don't --

             MR. SCOTT:    Okay.

             MS. BARCOMB:     So is the Bank of Hawaii account for

 Maui Lifted Jeep Rentals still an open and active account?

             MR. SCOTT:     It is still open, yes, ma'am.

             MS. BARCOMB:     And where is your personal bank

 account?

             MR. SCOTT:    My personal one is Capital One.          My

 wife's personal one is Chase.

             MS. BARCOMB:     Okay.

             MR. SCOTT:    I've basically shut down mine.       I can
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 51 of 82
                                                                    000051



 shut down mine and use my wife if that makes a difference,

 but it don't matter to us really.         Just consolidating.

              MS. BARCOMB:    So, the US Trustee's position is

 that there is one Debtor-in-Possession bank account.            But

 I'll let you discuss that with your counsel.

              MR. SCOTT:    Fair enough.

              MS. BARCOMB:    So I do see the Bank of Hawaii

 account on here under your personal bankruptcy ending in

 8245.   Do you still have that account open?

              MR. SCOTT:    I believe that is the number to our

 business account.     That sounds correct.

              MS. BARCOMB:    So the business account has the last

 four of 4325.    Did you have two accounts with Bank of

 Hawaii?

              MR. SCOTT:    4325 is the business account.      That's

 a correct.    Was there a different account that you just gave

 me?   I'm sorry.

              MS. BARCOMB:    Yes, 8245 is listed on the personal

 Schedules.

              MR. SCOTT:    Okay, so that was my personal account.

 That one is closed.       That was my personal one in Hawaii.          We

 did close that one.

              MS. BARCOMB:    Okay.   And where did you transfer

 those funds?

              MR. SCOTT:    Capital One.    Well, there was no funds
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 52 of 82
                                                                    000052



 in there to transfer.

              MS. BARCOMB:    Okay.   So I do see the Capital One

 account on here.     And I believe you said your wife also has

 a Chase account; is that correct?

              MR. SCOTT:     That's correct.

              MS. BARCOMB:    Okay.   So the Chase account is not

 listed in your Schedules.        Is there any reason for that?

              MR. SCOTT:    No.   I kind of thought that we did,

 but maybe we didn't.       Apparently (indiscernible) now, but if

 you're saying it's not there, I want to take your word for

 it because you know where it is.        It's oversight at best.             I

 apologize.    I really thought we did that.

              MRS. SCOTT:    Do I need to give you that

 information now or do we need to update something?

              MS. BARCOMB:     We would request a formal amendment

 to this Schedules to add that account.         But I am going to

 ask you some questions about the Chase account.          Just, what

 is the balance of that account?

              MRS. SCOTT:    If you will give me one second.          It's

 about $900.

              MS. BARCOMB:    Okay, and approximation is fine.

              MRS. SCOTT:    Okay.

              MR. SCOTT:    So originally we filed the Schedules,

 I filed first.     I think I just put my two banks on there.

 And whenever we added Tammi, I think I didn't get that added
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 53 of 82
                                                                    000053



 to it.

             MS. BARCOMB:    Okay.

             MRS. SCOTT:    Okay, the account is $875.25.

             MS. BARCOMB:    Okay, that's the current balance?

             MRS. SCOTT:    That is correct.

             MS. BARCOMB:    Okay, thank you.

             Okay, Mr. Scott, how many Jeeps are used by Maui

 in its business?

             MR. SCOTT:    I'm sorry, how's that question worded

 again?

             MS. BARCOMB:    How many Jeeps are used by Maui in

 its business?

             MR. SCOTT:    Used by Maui, 15.

             MS. BARCOMB:    Okay.   Are all 15 of those Jeeps

 titled in your name?

             MR. SCOTT:    No, ma'am.

             MS. BARCOMB:    Okay, how many are in your name?

             MR. SCOTT:    Ten are in my name and Tammi's name.

 And five are in Tammi's name and the company's name.

             MS. BARCOMB:    Okay.

             MR. BAKER:    Alicia, those are specifically listed

 on each of the individual filings, along with -- and they

 all each tie to the lenders.

             MS. BARCOMB:    Okay, great.     Thank you.

             Do either you individually or does the business
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 54 of 82
                                                                    000054



 own any real property?

              MR. SCOTT:    No, ma'am.

              MRS. SCOTT:    No.

              MS. BARCOMB:    Okay.    On the business's Schedules,

 I do see a priority tax claim to the Internal Revenue

 Service with an amount listed as unknown.         What does that

 relate to?

              MR. SCOTT:    We have -- on the business's tax memo?

              MS. BARCOMB:    Correct.

              MR. SCOTT:    The business is up-to-date on the

 taxes.    I don't think we have any unknown taxes due at this

 point.

              MS. BARCOMB:    Okay.

              MR. SCOTT:     All of our federal taxes are paid up.

 I don't believe there's any other business tax debt.

              MS. BARCOMB:    Okay.    What about personally?       Do

 you have any personal IRS --

              MR. SCOTT:    Personally, yes, ma'am we had a --

 personally, yes, ma'am, we had an audit a couple years ago.

 We still owe some money on.          I don't remember that exact

 amount.   It might be on my file.

              Is it not on my file or on our personal files?

              MS. BARCOMB:    I'm just asking of what your

 knowledge is of that personal tax debt.

              MR. SCOTT:    Oh, I apologize.    I think it's
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 55 of 82
                                                                    000055



 somewhere in the neighborhood of 20,000 -- 15 to 20,000,

 somewhere in that range.

             MS. BARCOMB:    Okay.   And was that for failure to

 report income or what resulted in that?

             MR. SCOTT:    I guess you can call it that.        I had a

 misunderstanding on our -- we did a 401k early withdraw to

 buy our house and I thought that I read that that was exempt

 and we did not include it in our taxes.         So there was a -- I

 don't know it was $40-50,000 that we took out that we had to

 pay taxes on and that changed our tax brackets and

 everything and made a big mess.

             MS. BARCOMB:    Okay.

             MR. SCOTT:    I no longer do our taxes.      The

 accountant does.

             MS. BARCOMB:    Did you say that you took an early

 401k withdrawal to buy a house; is that correct?

             MR. SCOTT:    That's correct, yes, ma'am.

             MS. BARCOMB:    Okay, when was that?

             MR. SCOTT:    Oh, boy, seven years ago.

             MRS. SCOTT:    Seven to eight years ago, yeah.

             MS. BARCOMB:    Okay, so did you purchase the house

 about seven years ago?

             MR. SCOTT:    Yes, ma'am.

             MS. BARCOMB:    Okay, and when did you sell that

 house?
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 56 of 82
                                                                    000056



              MR. SCOTT:   Six to seven.    We sold it right before

 we went to Maui.     So we sold it three years ago.

              MS. BARCOMB:   Okay.   So the vehicles that you and

 Mrs. Scott drive here in Texas, what vehicles are those?

              MR. SCOTT:   So my wife has a 2017 GMC Arcadia.

 It's financed by the company and her through TD Auto

 Finance.     My personal truck is still in Hawaii.       I have not

 gotten permission to ship it back yet from First Hawaiian

 Bank so it's still sitting there.        I don't have a vehicle

 here personally yet.

              MS. BARCOMB:   Okay.   Do you-all intend to exempt

 those vehicles?

              MR. SCOTT:   It was originally our intention, but

 I'm just not 100 percent sure at this point.          If that's

 okay.   I'm not sure if that's okay or not.

              MS. BARCOMB:   I think -- did you say your wife had

 a 2019 GMC Arcadia; is that right?

              MR. SCOTT:   2017.

              MS. BARCOMB:   2017 Arcadia?

              MR. SCOTT:   Yes.

              MS. BARCOMB:   Okay, and what truck do you drive,

 Mr. Scott?

              MR. SCOTT:   Mine is a 2018 Chevrolet Silverado.

 And these are on the Schedules as well.         And it's financed

 with Personal Land Bank.
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 57 of 82
                                                                    000057



             MRS. SCOTT:    But that one is still on Maui.          It's

 not here --

             MS. BARCOMB:    I understand.

             MRS. SCOTT:    -- in Texas

             MS. BARCOMB:    Okay.   Are there any other

 professionals that will be hired in this case?

             MR. BAKER:     Yes, we'll probably be filing in a day

 an application to hire Robert Norris (phonetic).           He's an

 accountant.

             MS. BARCOMB:    Okay.   Are there any other motions

 that I need to be made aware of in this case?

             MR. BAKER:    We'll probably file a motion on the

 bank accounts.     Other than that, I'm not aware of any.            I

 don't think that there are any cash collateral issues

 because I've looked through with Mr. Scott all the loan

 documents for the Jeeps and there's -- and as far as we can

 tell there's nothing in there that gives any liens or any

 interest at all on the rental proceeds from the Jeeps.

             MS. BARCOMB:    Okay.

             MR. BAKER:    Nor anything else that has any (glitch

 in the audio).

             MS. BARCOMB:    Okay.   Mr. Scott, do you understand

 the requirement to file Monthly Operating Reports for both

 cases?

             MR. SCOTT:    I do, yes, ma'am.
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 58 of 82
                                                                    000058



              MS. BARCOMB:     Okay, who will be preparing those

 reports?

              MR. SCOTT:   Bob Norris.

              MS. BARCOMB:     Okay.   And Mr. Scott, do you

 understand that the Subchapter Five Trustee's fees will be

 paid from the Debtors' estates?

              MR. SCOTT:   Yes, ma'am.

              MS. BARCOMB:     Okay.   All right.   I think that's

 all the questions I have now.         I'll reserve any questions if

 I have any follow-up from others.

              So what I'll do now is I'll just go through the

 list to see if anybody has any questions for the Debtors.

              Ms. Macanelli (phonetic), do you have any

 questions?

              MS. MACANELLI:    Yes, I have one.

              MS. BARCOMB:     Okay, go ahead.

              MS. MACANELLI:    Where -- have you-all changed the

 car titles or are they as they were originally registered

 when they were purchased?

              MR. SCOTT:   Same as original registration when

 they were purchased.

              MS. MACANELLI:    So they're registered to Texas --

 to TEDCU the vehicles that are financed through TEDCU, are

 those still registered in Texas?

              MR. SCOTT:   I'm sorry.     No, I apologize.    They're
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 59 of 82
                                                                    000059



 registered in Hawaii, but they're still registered under the

 same name of the same way they were titled, but they are

 registered in Hawaii now.       They are in Hawaii.

             MS MACANELLI:    Can you clarify that?

             MR. SCOTT:    Yes, I'm sorry.     They're registered in

 the same exact names they were before, but they are

 registered now in Hawaii.       The Jeeps are in Hawaii.      They

 are registered in Hawaii.

             MS. MACANELLI:    So you've retitled the vehicles in

 Hawaii?

             MR. SCOTT:    No, ma'am.    We haven't titled

 anything.    You have the title.      We have changed the

 registration to Hawaii.      They are still titled the exact

 same way they were when we purchase them.

             MS. MACANELLI:    Okay.    That's the only question I

 have.

             MS. BARCOMB:    Okay, thank you.

             Ms. Byman, do you have any questions for the

 Debtors?

             THE TRUSTEE:    I do have a couple.

             MS. BARCOMB:    Okay.

             THE TRUSTEE:    Mr. and Mrs. Scott, have you

 received any notifications from any creditors regarding a

 motion to lift stay or a request for surrender of the

 vehicle despite the bankruptcy?
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 60 of 82
                                                                    000060



             MR. SCOTT:    We have gotten a couple surrender

 letters, but they -- when I call them, they won't take my

 information for the case and everything, one of them.              But

 they have quit calling, so maybe they finally took the

 information.    But we did have a couple.

             THE TRUSTEE:    Okay.    And with respect to the shut

 down of Maui and really no tourism, did you-all apply for

 and/or receive any PPP or other pandemic relief?

             MR. SCOTT:     We did.   Both the EID and the PPP.

 And we've included those as insufficient.

             THE TRUSTEE:     And would you seek forgiveness of

 either?

             MR. SCOTT:     Did we seek -- we did not.      We didn't

 have any payroll for that period, so we could not.

             THE TRUSTEE:    Okay, so the payroll started

 post-petition?

             MR. SCOTT:    Correct.   Almost right after.

 Correct.

             THE TRUSTEE:    Okay.    I think you kind of answered

 this before, but I just want to kind of explore them.

 (indiscernible) bankruptcy in terms of complaining, I don't

 want you to tell me what you talked to your lawyer about.

             But I am curious why you wanted to try the

 reorganization instead of surrendering the cars based on,

 you know, the debt being more than they're worth and just
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 61 of 82
                                                                    000061



 starting over when Maui was back up and running.

              MR. SCOTT:   Surrendering the cars would have left

 us without business.        The cars are the business, the Jeeps.

              THE TRUSTEE:    Okay.    And right now, I mean, how is

 business looking on a day-to-day basis?         Are you having

 customers each day, several a day?

              MR. SCOTT:   We are mostly -- so we only have 15

 Jeeps.    And most people come and rent them for a week at a

 time.    So we only have a capacity to do a couple a day.             But

 yeah, we're probably about I would say right now currently

 probably 70-80 percent booked up, which is pretty well for

 right now.

              THE TRUSTEE:    Yeah, that's very good.     Okay, and

 then how far out --

              MR. SCOTT:   We had to go through a crisis to get

 to that level, but we obtain some pretty decent revenue.

              THE TRUSTEE:    Okay.    And what does it look like in

 terms of how far out are you booked up?

              MR. SCOTT:   Through the end of the year we're

 pretty booked right now.       I would say over 70 percent, 60 to

 70 percent through the end of the year.

              The holidays in Hawaii are the major, major

 tourism dates.

              THE TRUSTEE:     Okay.   Are there efforts -- I mean,

 are there any leased vehicles that you think would be better
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 62 of 82
                                                                    000062



 suited to sell and just purchase something new or do you

 think all are worth keeping to reorganize the business?

             MR. SCOTT:    I think they're definitely all worth

 keeping.    They're also 18 or newer with less than 40,000

 miles, so they're all worth keeping.

             THE TRUSTEE:    Okay.    You said less than 40,000?

             MR. SCOTT:    All of them, yes, ma'am.

             THE TRUSTEE:    Okay.    I mean, as we talked about at

 the initial Debtor interview, I mean, my role essentially is

 to kind of assist at this point in ways that I can.           I'm

 trying to help you-all with a consensual plan.

             Do you anticipate any delay in getting your plan

 filed by the required date?

             MR. SCOTT:    The only thing that would mess up our

 plan or anything going forward is Hawaii shutting down.

 That would obviously, you know, throw a wrench in it for us.

 But so long as they don't shut down again, you know, we've

 got vaccines coming and treatments coming, so.          So long as

 they don't shut down again, I see us doing just fine.

             If they do, you know, that's something -- that's

 the scary part that we just don't know.         That the world just

 don't know.    It's what the heck is going to happen next

 week, next month, next year.        We're very optimistic.

             THE TRUSTEE:    Sure.    In terms of plan filing, I

 know at the status conference you-all talked about probably
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 63 of 82
                                                                    000063



 filing your two personal -- the personal, individual cases,

 one plan and combining that with the business plan.           Is that

 still the strategy you-all are looking at?          So it would be

 one plan of reorganization?

             MR. SCOTT:    I think one total plan.      I'll refer to

 Reese, as well, but I think we can put everything together

 in one plan that'd be great for the business and personal

 because it's all -- it's all the same, you know, title stuff

 for us.

             THE TRUSTEE:    On your individual case, the rental

 where you were living in Hawaii, is there money still owed

 on that or were you able to break the lease with no damages?

             MR. SCOTT:     No, ma'am, we were able to break the

 lease with no damages.      The lady that was there before us

 wanted to come back, so it worked out perfect for us.

             THE TRUSTEE:    Oh, very good.     Okay.

             Okay, those are all my questions.

             MS. BARCOMB:    Thank you.

             I did have some follow up questions that I want to

 ask.

             Mr. Scott, I see on your statement of income in

 the personal case, that both you and Mrs. Scott are -- have

 a salary of 2,500 each.      Is that coming from the business,

 the Maui business?

             MR. SCOTT:    It is, yes, ma'am.
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 64 of 82
                                                                    000064



             MS. BARCOMB:    Okay, when did you-all start

 receiving those salaries?

             MRS. SCOTT:    First, October 31st.

             MR. SCOTT:    Was the first paycheck we received was

 on the 31st.    Then it was for a partial payment.         It was

 like a one week paycheck.

             MRS. SCOTT:    One week, yeah.

             MS. BARCOMB:    The 31st, October 31st of this year?

             MR. SCOTT:    Yes, ma'am.    Sorry, October 31st this

 year.

             MS. BARCOMB:     Okay, so just recently started

 receiving that salary, correct?

             MRS. SCOTT:     Yes.

             MR. SCOTT:     That's correct.    Just as soon as the

 island opened back up, we (indiscernible) you know, have

 income.   We went back to work.

             MS. BARCOMB:     Okay, so I understand that the

 business was formed in December 2017, went operational, I

 think you said, January of 2018; is that correct?

             MR. SCOTT:    Yes, ma'am.

             MS. BARCOMB:    Okay, so thinking about let's say

 2019, did either you or Mrs. Scott receive any income from

 the business?

             MR. SCOTT:    We did.   We're an S-corp and we filed

 our S-corp late so we didn't actually have W-2 paychecks.
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 65 of 82
                                                                    000065



 But our -- oh, my goodness, what's the official word for

 that?    The owner's discretionary income was over $200,000.

              MS. BARCOMB:    Okay.

              MR. SCOTT:    Plus I think we had 37,000 in income

 that we reported through the taxes.

              MS. BARCOMB:    All right.   And do you know when you

 stopped receiving income from the business?

              MR. SCOTT:    Somewhere around March-April.      Right

 in the -- you know, right about the time we ran out of

 money.   Honestly I guess maybe May, somewhere in there.

              MRS. SCOTT:    Oh, stopped receiving income for

 ourselves.

              MS. BARCOMB:    Correct.

              MR. SCOTT:     You're talking about personally?

              MS. BARCOMB:    Yes, personally.

              MRS. SCOTT:    Yeah, that was correct.

              MR. SCOTT:    So somewhere around that -- by May-ish

 I would say at the latest.       It could have been before that

 for sure.

              MRS. SCOTT:    I think it was more like the end of

 March, very beginning of April because income just stopped.

 You know, tourism stopped.       Nobody was renting Jeeps.

 People were canceling their reservations and wanting their

 money back.

              MR. SCOTT:     I'm saying second quarter, second
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 66 of 82
                                                                    000066



 quarter this year.

              MS. BARCOMB:    Okay.   So is there any reason in the

 business bankruptcy why those distributions or I think you

 call it discretionary income to both you and your wife are

 not listed in the Statement of Financial Affairs?

              MR. SCOTT:     I didn't know that it needed to be

 possibly.    It was before -- I think, wasn't there like a six

 period we had to put out or something like that?

              MS. BARCOMB:    So one of the questions refers to a

 90-day period.     Which I believe -- your operations were shut

 down for the 90 days prior to filing.

              But there is a period of one year before the

 filing that for payments made that benefit an insider.               And

 I'm curious why that income wasn't listed as a payment that

 benefited an insider.

              MR. SCOTT:   I may have missed -- not noticed --

 now that's 200,000 wasn't made in this year.          It was made

 all throughout last year.       But I would have to double look.

 I'm sorry I might have overlooked something.          I didn't do

 anything on purpose for sure.        But I may have misunderstood

 or overlooked something.

              MS. BARCOMB:    Okay.   Mr. Baker, would you please

 look into that a little further and amend the SOFA, if

 necessary?

              MR. BAKER:   Yes, we'll do that.
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 67 of 82
                                                                    000067



             MS. BARCOMB:     Thank you.

             The other thing that I wanted to follow up on that

 Ms. Byman asked about was the loans received as a result of

 the pandemic.

             I see here that the US Small Business

 Administration is listed for $150,000 as an EID loan.              I

 believe you also testified that you received a PPP loan.

             MR. SCOTT:    Correct.

             MS. BARCOMB:     Did you list the PPP loan in here?

 Is it just under a different name?        Oh, I see it now.        Never

 mind don't answer that.

             MR. SCOTT:     Bank of Hawaii, number one, yes.

             MS. BARCOMB:    Yeah, I see that.     Sorry.    Okay.

             MR. SCOTT:     Bank of Hawaii originated it for the

 SBA, so.

             MS. BARCOMB:     Perfect.   Thank you.

             All right and last question that I have is why is

 there no gross revenue listed for the calendar year of 2018?

             MR. SCOTT:     There probably should be.       We were in

 business.    We made 300-and-some-thousand or we took in

 300-and-some-thousand that year.

             MS. BARCOMB:     Okay.   I'll just note that as a

 necessary amendment then to the Statement of Financial

 Affairs, as well.

             Okay.   All right, I think that's all the follow up
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 68 of 82
                                                                    000068



 questions that I have.       Just to allow everybody an

 opportunity to ask any other follow up questions.

              Ms. Macanelli, do you have any other questions?

              MS. MACANELLI:    No, I'm fine, thank you.

              MS. BARCOMB:    Thank you.

              Ms. Byman, did you have any other questions?

              THE TRUSTEE:    I do.   I just have one.

              Regarding the business cases, you just talked

 about some plans of payment kind of setting in and tourism

 was shutting down.     Clients were asking for refunds.        Were

 you able to refund all business or all of those requests or

 are there still some creditors that could not receive a

 refund?

              MR. SCOTT:   To my knowledge, everybody has been

 refunded that asked for one at this point.          We had some

 refunds, we had some credit card disputes.          We let all the

 credit card disputes go through.        We didn't dispute any of

 them.     We really honestly couldn't dispute any of them.

              So I believe everybody has been paid back.

              THE TRUSTEE:    Okay, thank you.

              MS. BARCOMB:    Okay, Mr. Baker, is there anything

 else that you wanted to put on the Record today?

              MR. BAKER:     I have forwarded to you the

 certificate with standing for Maui and also all the

 insurance information with the US Trustee on it.
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 69 of 82
                                                                    000069



              MS. BARCOMB:   Excellent.    Thank you very much.

              MR. BAKER:   But other than that --

              MS. BARCOMB:   I see that now.     Thank you.

              All right.   If there's nothing else to put on the

 Record here today, I will conclude this 341 meeting.           All

 parties are excused and have a Happy Thanksgiving.

         (Meeting adjourned at 11:53 a.m.)

                               * * * * *

               I certify that the foregoing is a correct

 transcript to the best of my ability due to the condition of

 the electronic sound recording of the ZOOM/telephonic

 proceedings in the above-entitled matter.

 /S/ MARY D. HENRY
 CERTIFIED BY THE AMERICAN ASSOCIATION OF

 ELECTRONIC REPORTERS AND TRANSCRIBERS, CET**337

 JUDICIAL TRANSCRIBERS OF TEXAS, LLC

 JTT TRANSCRIPT #63405

 DATE:    FEBRUARY 7, 2021
                             Case 21-03057
                                  20-35029 Document 17
                                                    31 Filed in TXSB on 07/12/21
                                                                        11/09/20 Page 70
                                                                                      64 of 82
                                                                                            94
                                                                                                                                                       000070

 Fill in this information to identify your case:

  Debtor 1                   Thomas                  Calvert          Scott
                             First Name            Middle Name       Last Name

  Debtor 2                   Tammi                   Lynn             Scott
  (Spouse, if filing)        First Name            Middle Name       Last Name                                                   Check if this is:

  United States Bankruptcy Court for the:                        Southern District of Texas                                      ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                       20-35029-H3-11                                                                                     chapter 13 income as of the following date:
  (if known)

                                                                                                                                       MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                 Debtor 1                                          Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status           ✔Employed ❑Not Employed
                                                                           ❑                                                   ✔Employed ❑Not Employed
                                                                                                                               ❑
     attach a separate page with
     information about additional              Occupation                  Manager                                             Office Manager
     employers.
                                               Employer's name             Maui Lifted Jeep Rentals, LLC                       Maui Lifted Jeep Rentals, LLC
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address          190 Papa Pl A                                       190 Papa Pl A
     Occupation may include student                                           Number Street                                     Number Street
     or homemaker, if it applies.




                                                                           Kahului, HI 96732-3540                              Kahului, HI 96732-3540
                                                                              City                     State    Zip Code        City                    State      Zip Code
                                               How long employed there? 2 years                                                 2 years


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                           For Debtor 1     For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.               2.               $2,500.00                 $2,500.00

 3. Estimate and list monthly overtime pay.                                                   3.   +               $0.00   +                 $0.00


 4. Calculate gross income. Add line 2 + line 3.                                              4.               $2,500.00                 $2,500.00




Official Form 106I                                                            Schedule I: Your Income                                                                   page 1
                                   Case 21-03057
                                        20-35029 Document 17
                                                          31 Filed in TXSB on 07/12/21
                                                                              11/09/20 Page 71
                                                                                            65 of 82
                                                                                                  94
                                                                                                                                                                             000071

 Debtor 1                   Thomas                          Calvert                            Scott
 Debtor 2                   Tammi                           Lynn                               Scott                                           Case number (if known) 20-35029-H3-11
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.              $2,500.00               $2,500.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.              $205.96                  $205.96
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.                $0.00                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +             $0.00       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.               $205.96                  $205.96
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.              $2,294.04               $2,294.04
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                                8a.                $0.00                    $0.00
      8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                                   8f.                $0.00                    $0.00
      8g. Pension or retirement income                                                                                 8g.                $0.00                    $0.00

      8h. Other monthly income. Specify: See additional page                                                           8h.   +             $0.00       +         $750.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.                  $0.00                 $750.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $2,294.04   +            $3,044.04        =       $5,338.08

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $5,338.08
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ❑No.                       Debtors are seeking additional employment.
      ✔Yes. Explain:
      ❑
Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                         Case 21-03057
                              20-35029 Document 17
                                                31 Filed in TXSB on 07/12/21
                                                                    11/09/20 Page 72
                                                                                  66 of 82
                                                                                        94
                                                                                                                            000072

 Debtor 1            Thomas             Calvert                 Scott
 Debtor 2            Tammi              Lynn                    Scott                             Case number (if known) 20-35029-H3-11
                     First Name         Middle Name             Last Name




                                                                                                                                          Amount



   8h. Other monthly income For Debtor 1
        Income from All Other Sources                                                                                                        $0.00

   8h. Other monthly income For Debtor 2 or non-filing spouse
        Income from All Other Sources                                                                                                      $750.00




Official Form 106I                                                      Schedule I: Your Income                                              page 3
Individual ReportCase   21-03057
                  Plus Associates      Document
                                  | SCOTT, THOMAS17    Filed08:28
                                                  | 05/24/21 in TXSB    on 07/12/21
                                                                  AM | Reference: N/A                         Page 73 of 82
                                                                                                                                    000073




Permissible Purpose
  DPPA - 4 - For use in connection with a civil, criminal or arbitral legal proceeding or legal research.
  GLB - L - For use by a Law Enforcement Agency, self-regulatory organizations or for an investigation on a matter related to
  public safety.
  VOTERS - 5 - Use in connection with a non-commercial purpose.


Disclaimer
  Thomson Reuters Legal is not a consumer reporting agency and none of its services or the data contained therein constitute
  a 'consumer report' as such term is defined in the Federal Fair Credit Reporting Act (FCRA), 15 U.S.C. sec. 1681 et seq.
  The data provided to you may not be used as a factor in consumer debt collection decisioning, establishing a consumer's
  eligibility for credit, insurance, employment, government benefits, or housing, or for any other purpose authorized under the
  FCRA. By accessing one of our services, you agree not to use the service or data for any purpose authorized under the
  FCRA or in relation to taking an adverse action relating to a consumer application. By accessing this product you agree to
  comply with our General Terms and Conditions and our CLEAR Supplier Additional Terms.



Report section(s) with no matches
  Death Records, Other SSNs Associated with Subject, Other Records/Names Associated with Subject's SSN, Canadian
  White Pages, Marriage Records, Divorce Records, Marijuana Related Business Records, Healthcare Licenses, NPI
  Records, Military Records, Political Donors, Voter Registrations, Global Sanctions, Healthcare Sanctions, Excluded Parties
  List System, OFAC Infractions, D&B Market Identifier Records, Significant Shareholders, Businesses Registered at
  Subject's Addresses, Docket Records, UCC Filings, Waterfront Residency, Real Property Pre-Foreclosure Records, Real-
  Time Vehicles, Vehicle Registered at Subject's Addresses, FAA Aircraft Registrations




Page 111 of 111
The data provided to you by CLEAR may not be used as a factor in establishing a consumer's eligibility for credit, insurance, employment,
or for any other purpose authorized under the FCRA.
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 74 of 82
                                                                000074
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 75 of 82
                                                                000075
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 76 of 82
                                                                000076
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 77 of 82
                                                                000077
              Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 78 of 82
                                                                                                   000078


USPS Tracking
                                 ®                                                                      FAQs     




                                       Track Another Package            +




                                                                                                     Remove      
Tracking Number: 70200640000213374979

Your item was delivered to an individual at the address at 5:09 pm on April 24, 2021 in KATY, TX
77493.




 Delivered, Left with Individual




                                                                                                                 Feedback
April 24, 2021 at 5:09 pm
KATY, TX 77493


Get Updates     




                                                                                                             
   Text & Email Updates


                                                                                                             
   Tracking History


   April 24, 2021, 5:09 pm
   Delivered, Left with Individual
   KATY, TX 77493
   Your item was delivered to an individual at the address at 5:09 pm on April 24, 2021 in KATY, TX 77493.



   April 23, 2021, 4:55 pm
   Departed USPS Regional Facility
   NORTH HOUSTON TX DISTRIBUTION CENTER



   April 23, 2021, 10:39 am
   Arrived at USPS Regional Facility
         Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 79 of 82
                                                                                 000079
NORTH HOUSTON TX DISTRIBUTION CENTER



April 22, 2021, 4:15 am
Departed USPS Regional Facility
SPOKANE WA DISTRIBUTION CENTER



April 21, 2021, 7:13 pm
Arrived at USPS Regional Facility
SPOKANE WA DISTRIBUTION CENTER




                                                                                          
Product Information



                                      See Less   




                                                                                              Feedback
                  Can’t find what you’re looking for?
            Go to our FAQs section to find answers to your tracking questions.


                                          FAQs
             Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 80 of 82
                                                                                             000080


USPS Tracking
                               ®                                                                  FAQs    




                                   Track Another Package            +




                                                                                               Remove     
Tracking Number: 70200640000213374986

Your item has been delivered to the original sender at 2:18 pm on May 24, 2021 in HOUSTON, TX
77002.




 Delivered, To Original Sender




                                                                                                          Feedback
May 24, 2021 at 2:18 pm
HOUSTON, TX 77002


Get Updates   




                                                                                                      
  Text & Email Updates


                                                                                                      
  Tracking History


  May 24, 2021, 2:18 pm
  Delivered, To Original Sender
  HOUSTON, TX 77002
  Your item has been delivered to the original sender at 2:18 pm on May 24, 2021 in HOUSTON, TX 77002.



  May 23, 2021, 11:42 pm
  Departed USPS Regional Facility
  NORTH HOUSTON TX DISTRIBUTION CENTER



  May 19, 2021, 9:49 am
  Unclaimed/Being Returned to Sender
            Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 81 of 82
                                                                                      000081
KATY, TX 77494




Reminder to Schedule Redelivery of your item



April 26, 2021, 1:14 pm
Notice Left (No Authorized Recipient Available)
KATY, TX 77493



April 25, 2021
In Transit to Next Facility



April 24, 2021, 10:46 am
Arrived at USPS Regional Facility
NORTH HOUSTON TX DISTRIBUTION CENTER



April 22, 2021, 4:15 am




                                                                                                   Feedback
Departed USPS Regional Facility
SPOKANE WA DISTRIBUTION CENTER



April 21, 2021, 8:14 pm
Arrived at USPS Regional Facility
SPOKANE WA DISTRIBUTION CENTER




                                                                                               
Product Information



                                               See Less   




                        Can’t find what you’re looking for?
                 Go to our FAQs section to find answers to your tracking questions.
Case 21-03057 Document 17 Filed in TXSB on 07/12/21 Page 82 of 82
                                                                    000082


                              FAQs




                                                                             Feedback
